Citation Nr: 1753782	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  14-02 750		DATE


THE ISSUE

Entitlement to service connection for a skin condition, to include as due to Agent Orange exposure.


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from June 1969 to May 1971, including service in the Republic of Vietnam.  His second period of active duty from May 1971 to March 1973 was under other than honorable conditions, which bars him from receiving VA monetary benefits for any disability that either began in or was otherwise caused by this second period of service.  See 38 U.S.C. § 101(2) (2012); 38 C.F.R. § 3.12 (2017).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at a Board hearing in July 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks service connection for a skin condition, which he alleges is due to exposure to Agent Orange.  The Veteran served in Vietnam from April 1970 to March 1971; he is therefore presumed to have been exposed to herbicide agents.  See 38 U.S.C. § 1116(f).  He testified at the July 2016 hearing that he first started noticing the skin condition in the 1970s, and that it has progressively worsened since, including red lesions, raised lesions, skin tags, and variation in pigmentation.  The Veteran's VA treatment records reflect treatment for skin problems, including removal of skin tags, a soft tissue mass, and a possible epidermoid inclusion cyst.  However, despite these signs and symptoms of a current disability, there is no definitive diagnosis of the Veteran's skin condition in the record.  

As the record contains evidence of signs and symptom of a current disability, in-service exposure to herbicide agents, and an indication the two might be related based on the Veteran's credible testimony of continuity of symptoms, a remand is necessary to obtain an examination to determine the nature of the Veteran's current disability so that VA can make a decision on the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Additionally, the Veteran testified that he received private treatment for his skin condition prior to establishing care with VA.  On remand, the RO should attempt to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment that he may have had for his skin condition that is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Then, schedule the Veteran for an examination with an appropriate clinician to determine whether any current skin condition is related to the Veteran's military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be conducted.

Following review of the claims file and examination of the Veteran, the examiner should identify all skin diseases and conditions currently found.  

For each skin disease or condition identified, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability began in or is otherwise caused by the Veteran's active service.  The examiner is reminded that chloracne, acneform diseases consistent with chloracne, porphyria cutanea tarda, and soft tissue sarcomas are enumerated in VA's regulations as presumptively service-connected under 38 C.F.R. § 3.309(e).

The examiner should address the Veteran's lay statements regarding continuity of symptomatology since onset and/or since discharge from service.  

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Texas Veterans Commission

